DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oura et al. (# US 2015/0116418).
Oura et al. discloses:
1. A sublimation-transfer ink jet ink composition comprising dyes (see Abstract; [0033]) and water (see Abstract), wherein the dyes include one or more yellow dyes ([0034]-[0035]) and one or more blue dyes ([0034]-[0035]; dye can be used alone or as mixture); the yellow dyes include C.I. Solvent Yellow 160:1 ([0034]); and the blue dyes include one or more selected from C.I. Disperse Blue 60, C.I. Disperse Blue 359, and C.I. Disperse Blue 360 ([0034]).
The Examiner draws particular attention to the Applicant that "Oura et al. does address a solvent dye and disperse dye, it teaches a laundry list of possible solvent dye and dispersed dye ([0032]-[0040]). The format in which Oura et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Oura et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the dyes from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377

2. The sublimation-transfer ink jet ink composition according to claim 1, wherein the dyes solely include the yellow dyes and the blue dyes ([0032]-[0035]).
3. The sublimation-transfer ink jet ink composition according to claim 1, further comprising an anionic dispersant ([0037]).
4. The sublimation-transfer ink jet ink composition according to claim 3, wherein the anionic dispersant is naphthalenesulfonic acid- formaldehyde condensate sodium salt ([0006]; [0007]; [0039]; [0040]).
5. The sublimation-transfer ink jet ink composition according to claim 1, wherein a content of C.I. Solvent Yellow 160:1 is 0.5% by mass or more and 14.0% by mass or less based on a total amount of the sublimation-transfer ink jet ink composition (0.5 to 10%; [0036]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oura et al. (# US 2015/0116418) in view of Kagata et al. (# US 2018/0265723).
Oura et al. discloses all the limitation of the ink composition except:
6. The sublimation-transfer ink jet ink composition according to claim 1, wherein a ratio of a content of C. I. Solvent Yellow 160:1 to a total content of the blue dyes is 0.5 or more and 2.0 or less.
Kagata et al. teaches to have the ink composition with improved ejection properties,  the ratio of a content of C. I. Solvent Yellow 160:1 to a total content of the blue dyes is 0.5 or more and 2.0 or less (i.e. 0.1% solvent dye/0.1% dispersed dye = 1; [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Oura et al. by the aforementioned teaching of Kagata et al. in order to have the ink composition with improve ejection properties, which gives high quality printed image. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Kagata et al. (# EP 3375829 A1) discloses an ink jet ink composition includes a sublimation dye, a dispersant for the sublimation dye, and polyether siloxane having a weight average molecular weight of 1000 or more and having 5 or more siloxane repeating units (see Abstract).
(2) Aoki et al. (# EP 3434739 A1) discloses a sublimation transfer ink jet ink composition includes: a disperse dye; a dispersing resin; a silicone-based surfactant; and a solubilizer. The ink composition has a surface tension of 30 mN/m or less, and a cloud point of a mixture which includes all the components other than the disperse dye and the dispersing resin is 40°C or more (see Abstract).
(3) Kaga et al. (# US 2013/0044168) discloses C.I Solvent yellow 160:1 ([0093]).
(4) Bullock et al. (# US 2003/0193554) discloses an aqueous colorant comprising CI Solvent Yellow 160:1 ([0032]) and Disperse Blue 60 ([0027]).
(5) Freyberg et al. (# US 2004/0168609) discloses Colorant preparations contain the following ingredients: a) at least one dispersed, substantially water insoluble dye, b) water, c) at least one dispersant and d)polymeric compound (see Abstract).
(6) Freyberg et al. (# US 2005/0004259) dyeing formulations consisting of the following elements: a) at least a dye selected from the group comprising hardly water-soluble dyes a1) and water-soluble dyes a2), b) water, c) in the case of hardly water-soluble dyes a1), at least a dispersant and d) at least a compound (see Abstract).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853